Citation Nr: 0612867	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from November 1973 to 
January 1977.  

The veteran has appealed the February 2003 rating decision 
that denied service connection for hepatitis C on the basis 
that there was no record of treatment in service and because 
the two potential risk factors noted by a VA examiner were 
unrelated to military service.  The two identified risk 
factors were multiple sexual partners and a tatoo the veteran 
got in the left deltoid area during the 1970s.  The veteran 
denied a history of blood transfusions, body piercing, 
intravenous or intranasal drug abuse, and occupational blood 
exposure.  See January 2003 VA compensation and pension (C&P) 
examination report.  

During testimony before the RO in January 2004, the veteran 
asserted that, in addition to the tatoo, he believed his 
hepatitis C could be attributed to immunization shots he 
received in service, which were administered in groups 
through the use of air guns.  He indicated that everyone 
standing in line and receiving the immunizations would bleed.  
The veteran also testified that about a year and a half after 
his discharge, he began feeling weak and was losing weight, 
at which time he went to a VA hospital where he was diagnosed 
with hepatitis.  See VA Form 10-1000 hospital summary 
(admitted June 15, 1978 and discharged August 25, 1978; 
diagnosis of viral hepatitis).  The veteran did not mention 
this potential risk factor during the January 2003 VA 
examination and, as such, the VA examiner was unable to 
comment on whether the group immunizations by use of an air 
gun might have caused the veteran to contract viral hepatitis 
in 1978 and, ultimately, the hepatitis C he currently 
suffers.  

The veteran also testified that he underwent approximately 
six months of treatment at a VA facility using the drug 
Interferon, and that he also received treatment from a 
private physician.  Those records have not been associated 
with the claims file.  

In light of the foregoing, fundamental fairness to the 
veteran warrants a medical opinion specifically designed to 
elicit an opinion as to whether the group immunizations 
administered and received by the veteran during service, and 
the diagnosis of viral hepatitis rendered between June and 
August 1978, are related, and whether the viral hepatitis 
diagnosed in 1978 is related to the current diagnosis of 
hepatitis C.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination, and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action:  

1.  Obtain the veteran's complete 
treatment records from the VAMC in San 
Juan.

2.  Request authorization from the 
veteran for release of treatment records 
from any private physicians from whom he 
received treatment for hepatitis and 
associate them with the claims file.

3.  After the above development has been 
completed, the RO should return the 
claims file to the VA examiner who 
evaluated the veteran in January 2003.  
The examiner should review the expanded 
record, including a copy of this remand, 
and should comment on whether the current 
diagnosis of hepatitis C is related to 
the group immunizations administered and 
received by the veteran during service, 
and the diagnosis of viral hepatitis 
rendered between June and August 1978, 
shortly after his discharge from service.  
The examiner should indicate whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the current diagnosis of hepatitis C 
is related to the group immunizations 
and/or viral hepatitis diagnosed in 1978.  
The examiner should explain the reason(s) 
for the opinion(s).  If the examiner who 
evaluated the veteran in January 2003 is 
unavailable, the RO should schedule the 
veteran for an examination with another 
physician for the purpose of obtaining 
the requested information.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
